Petition for Writ of Mandamus Dismissed in Part and Conditionally
Granted in Part, and Majority and Concurring Opinions filed September 30, 2005








 
Petition for Writ of Mandamus
Dismissed in Part and Conditionally Granted in Part, and Majority and
Concurring Opinions filed September 30, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01008-CV
____________
 
 
IN RE: CHOICE
HOMES, INC., MICKY MAY, AND JAMES B. WHITE

 
 

 
ORIGINAL PROCEEDING
PETITION FOR WRIT OF MANDAMUS
 

 
C O N C U R R I N G   O P I N I O N
I concur with the majority, but write separately to express
concern about the use of an Employee Injury Benefit Plan to eliminate a former
employee=s right to a jury trial when pursuing
legal remedies against a former fellow employee for conduct wholly unrelated to
or outside the course and scope of employment. 
Succinctly, I would discourage future litigants from contending that the
majority opinion provides authority for courts to compel arbitration under
those circumstances.  With this
reservation, I agree with the majority that 
 




we must focus on the plaintiffs= factual allegations in order to
determine whether the claims fall within the scope of the arbitration
agreement.  Prudential Sec. Inc. v.
Marshall, 909 S.W.2d 896, 900 (Tex. 1995). 
I concur with the majority because the appellate record supports the
assertion that the described claims relate to circumstances surrounding
plaintiffs= employment relationships that
occurred before or after plaintiffs were terminated.  Moreover, arbitration of disputes is strongly
favored under federal and state law.  Id. at 898.
 
 
 
/s/      Charles W. Seymore
Justice
 
Petition for Writ of Mandamus
Dismissed in Part and Conditionally Granted in Part, and Majority and
Concurring Opinions filed September 30, 2005.
 
Panel consists of Justices Frost,
Seymore, and Guzman.  (Frost, J.,
majority.)